Mr. Justice Musser
dissenting.
I cannot consent that the alternative writ he made peremptory. In the condemnation proceedings below a jury was selected to determine and appraise the damages or compensation to be allowed, and that jury returned its verdict into court. Sec. 1725 Mills’ Ann. Stats, provides: “The judge or court shall, upon such verdict, proceed to adjudge and make such order as to right and justice shall pertain, ordering that petitioner enter upon such property and the use of the same, upon payment of full compensation, as ascertained as aforesaid; and such order, with evidence of such payment, shall constitute complete justification of the taking of such property. ’ ’
The order sought to he coerced in this proceed*393ing is either within or without the decree which was rendered pursuant to that section. If the order now sought from the lower court is within the decree, either expressly or by necessary implication, then for the court to issue it now would be doing what has already been done. In such a case all that petitioners need do is to enforce the decree that they have in an ordinary way. If the order now sought from the lower court is without the decree, then at the time it was not “such an order as to right and justice shall pertain,” or else it was purposely or inadvertently omitted by petitioners. Such an order as to right and justice shall pertain is to be made or omitted in the discretion of the court. If made now it would be a modification of the decree, if such an order is now without the decree. In such a case as the one before us the discretion of the court ought not to be controlled, nor its final decree modified in a proceeding like this.
The right to the order now sought was just as strong on the day on which the decree was entered as it is now. The usefulness of such an order is perhaps more apparent now than then. If the petitioners, either purposely or inadvertently, omitted to incorporate in the decree, either expressly or by ncessary implication^ the order which they now seek from the court below, it was their folly. This court ought not to use its extraordinary powers to correct the follies of litigants. True, if the petitioners are entitled to the possession of the premises and are deprived of such possession, they ought to have possession, but that is no reason why this court should give them possession speedier than the ordinary proceedings and processes of courts will do so¡ It is far more important that the powers of this court be not abused, than that litigants speedily recover possession of premises, or recover possession at all.
*394The alternative writ should be quashed and the petition dismissed.
I am authorized to say that Mr. Justice Campbell concurs in this dissent.